Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered June 17, 2003. The order granted plaintiffs motion to enforce a settlement agreement between the parties and granted defendant’s cross motion for the appointment of a receiver with respect to the assets of one of the parties’ partnerships.
It is hereby ordered that said appeal from the order insofar as it concerned the settlement agreement be and the same hereby is unanimously dismissed (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]) and the order is modified on the law by denying the cross motion and as modified the order is affirmed without costs.
Same memorandum as in Gaglia v Nash (8 AD3d 992 [2004]). Present—Wisner, J.P., Hurlbutt, Kehoe, Martoche and Lawton, JJ.